DETAILED ACTION
1.	This office action is a response to communication submitted on 07/09/2020.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-6, and 8-14 are presented for examination.
Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Discenzo et al. (US 7308322 B1).
In regards to claims 1 and 11, Discenzo shows (Figs. 2-7, 11-13) and discloses a method and its corresponding apparatus for monitoring and controlling operation of an electrical drive of a pump motor (col. 8, lines 32-52) in an artificial lift operation (intended use), comprising:
a processor (i.e. 18, 66, 70, 290) communicative with the electrical drive to read a raw torque signal therefrom and a computer-readable memory having stored thereon program code executable by the processor (i.e. col., 12, lines 39-65) to:
receiving a raw torque signal, wherein the raw torque signal is read from the electrical drive or estimated from a current of the pump motor, or directly measured from the pump motor (col. 10, lines 53-61, col. 11, lines 45-49);

identifying frequency components of the filtered torque signal (col.  17, line 59 to coil. 18, line 25); 
comparing the frequency components of the filtered torque signal with frequency components of a reference torque signal indicative of a healthy state of the pump motor to identify a harmful frequency component (col. 20, line 46 to col. 21, line 48 and Figs. 14a-14f, Fig. 29. i.e. torque fluctuations at shaft frequency will appear at exactly rotor frequency (fr), compared to spectra from direct current sampling which provide this information as sidebands to the mains frequency, or its harmonics.); and 
sending a control signal to the electrical drive that adjusts a frequency response of the pump motor so that the identified harmful frequency component is dampened (col. 4, lines 5-22; col. 12, lines 8-25).
In regards to claim 2, Discenzo shows (Figs. 2-7, 11-13) wherein the step of identifying frequency components of the filtered torque signal comprises applying a Fourier Transform to the filtered torque signal (Fig. 7, 116).
In regards to claim 3, Discenzo shows (Figs. 2-7, 11-13) a method as claimed in wherein the step of filtering components from the raw torque signal comprises applying a bandwidth filter that filters at least one of direct current torque, high frequency, and noise components from the raw torque signal (i.e. Fig. 7, e digital vibration data 100 enters the diagnostics system 70 and passes through a band pass filter 102, which removes frequencies outside the scope of interest and within the dynamic range of the system 70 to form a filtered signal 104, see also col. 20-, lines 21-53).

In regards to claims 5-6, Discenzo shows (Figs. 2-7, 11-13) and discloses further method as claimed in wherein the control signal that adjusts the frequency response of the electrical drive comprises adjusting a proportional gain, an integration gain and optionally a derivative gain of the pump motor and wherein the proportional gain and integration gain is adjusted so that the frequency response of the pump motor is dissipative at the identified harmful frequency (see Figs. 7, 11, 14g ; Col. 4, lines 1-8; col. 11, lines 12-55).
In regards to claim 8, Discenzo shows (Figs. 2-7, 11-13) and discloses further comprising sending a control signal to adjust a reference speed of the drive motor to further dampen the identified harmful frequency component (Fig. 7, col. 1, lines 53-68; col. 13, lines 32-50; col.7, lines 38-52, i.e. removes frequencies outside the scope of interest and within the dynamic range of the system 70 to form a filtered signal 104).
In regards to claim 9, Discenzo shows (Figs. 2-7, 11-13) and discloses comprising sending a control signal to adjust a pressure valve actuator in the discharge of the production so that a system pressure approaches a pump head value at maximum pump efficiency (col. 11. Lines 26-49; col. 24, line 62 to col. 25, line 42, i.e. xploit the potential advantages of one-shot methods as decision modules for the on-line condition monitoring schemes, a flexible preprocessing method is employed which adaptively preprocesses the incoming data to bind its attribute values to the predefined limits of 0 to 1, by using pre-specified maximum and minimum limits, which can be easily defined by the domain 
In regards to claim 10, Discenzo shows (Figs. 2-7, 11-13) and discloses further comprising (f) comparing the frequency components of the filtered torque signal with predefined data sets in a fault scenario database indicating types and causes of faults associated with different frequency components, and generating a user report identifying a type and cause of a fault associated with the raw torque signal (col. 20, line 46 to col. 21, line 48; col. 30, lines 19-30 and Figs. 14a-14f, Fig. 29. i.e. torque fluctuations at shaft frequency will appear at exactly rotor frequency (fr), compared to spectra from direct current sampling which provide this information as sidebands to the mains frequency, or its harmonics.)
In regards to claims 12-13, Discenzo shows (Figs. 2-7, 11-13) wherein the frequency components of the reference torque signal indicative of a healthy state are stored on the computer readable memory, wherein the steps for monitoring and controlling operation is executed and stored on a storage device (i.e. col., 12, lines 39-65; col. 20, line 24 to col. 21, line 22).
In regards to claim 14, Discenzo shows (Figs. 2-7, 11-13) wherein the memory further comprises program code executable by the processor to (v) compare the frequency components of the filtered torque signal with predefined data sets in a fault scenario database indicating types and causes of faults associated with different frequency components, and generate a user report identifying a type and cause of a fault associated with the raw torque signal (col. 1, lines 53-68; col., 12, lines 39-65; col. 20, line 24 to col. 21, line 22; col. 25, line 43 to col. 26, line 17). 



Related Prior Arts
6.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
(US 20180038215 A1) discloses determining a frequency of stick-slip oscillations at the drive system based on the torque values using the control system; determining an estimated instantaneous rotational speed of the drive system with the control system based on at least the frequency of stick-slip oscillations and a characteristic impedance of the drill string; adjusting the estimated instantaneous rotational speed based on changes in the torque values to define an adjusted estimated instantaneous rotation speed with the control system; providing an output signal representing the adjusted estimated instantaneous rotational speed to the drive system; and controlling rotation of a quill of the drive system based on the output signal.
(US 20160138382 A1) discloses measuring torque values of the drive system with a torque sensor; determining a frequency of stick-slip oscillations at the drive system based on the torque values using the control system; determining an estimated instantaneous rotational speed of the drive system with the control system based on at least the frequency of stick-slip oscillations and a characteristic impedance of the drill string; adjusting the estimated instantaneous rotational speed based on changes in the torque values to define an adjusted estimated instantaneous rotation speed with the control system; providing an output signal representing the adjusted estimated instantaneous rotational speed to the drive system; and controlling rotation of a quill of the drive system based on the output signal.
(US 6709240 B1) discloses a centrifugal pump wherein voltage and current data are detected from voltage and current sensors in the pump motor. A power signal is then generated from the voltage and current data and spectrally analyzed to determine the low flow or cavitation in the pump. As such, unwanted operational conditions resulting from improper pump operation may be detected and a warning or maintenance flag provided without additional transducers and other instruments on the motor or pump.
Allowable Subject Matter
7.	Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846